UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 19, 2012 Southern Connecticut Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 000-49784 06-1609692 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 215 Church Street New Haven, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 782-1100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (ee General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. Submission of Matters to a Vote of Security Holders. On June 19, 2012, the annual meeting of shareholders of Southern Connecticut Bancorp, Inc. (the “Company”) was held (the “Annual Meeting”). A total of 2,228,274 of the Company’s shares of common stock were present or represented by proxy at the Annual Meeting.The Company’s shareholders took the following actions: Proposal #1: The election of three persons, named in the proxy statement for the Annual Meeting, to serve as Class II directors of the Company for three year terms expiring at the annual meeting of shareholders in 2015. The following are the three Class II directors elected at the Annual Meeting with the number of shares voted “For” and “Withheld” as well as the number of abstentions and broker non-votes. Name For Withheld Abstentions Broker Non-Votes James S. Brownstein, Esq. 0 Joseph J. Greco 0 Joshua H. Sandman, Ph.D. 0 Proposal #2: The ratification of the appointment of McGladrey & Pullen, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012.The number of shares voted “For” and “Against” this proposal, as well as the number of abstentions and broker non-votes, is as follows: For Against Abstentions Broker Non-Votes 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN CONNECTICUT BANCORP, INC. Date: June 20, 2012 By: /s/ Stephen V. Ciancarelli Name: Stephen V. Ciancarelli Title: Senior Vice President and Chief Financial Officer
